MANN, Judge.
While Smith was held in the Leesburg jail on a traffic charge, officers searched the trunk of his car without a warrant. Evidence found there was used in this prosecution for breaking and entering. A timely motion to suppress was filed, and it should have been granted. In fairness to the able trial judge it must be said that Smith’s trial counsel, not named either here or in our former opinion at 222 So.2d 45, did not bring to the attention of the court Courington v. State, Fla. 1954, 74 So. 2d 652, which compels reversal for a new trial. See also Chimel v. California (1969), 395 U.S. 752, 89 S.Ct. 2034, 23 L.Ed.2d 685.
Reversed and remanded.
LILES, Acting C. J., and PIERCE, J., concur.